[Cite as Downtown Properties Ltd. v. Haddad, 2011-Ohio-4117.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                      No. 96023




                    DOWNTOWN PROPERTIES, LTD.
                                                         PLAINTIFF-APPELLANT

                                                   vs.

                          NICOLAS HADDAD, ET AL.
                                                         DEFENDANTS-APPELLEES




                                  JUDGMENT:
                            REVERSED AND REMANDED



                                       Civil Appeal from the
                                    Cleveland Municipal Court
                                    Case No. 2009 CVH 020199

        BEFORE: S. Gallagher, J., Boyle, P.J., and Keough, J.

        RELEASED AND JOURNALIZED: August 18, 2011
ATTORNEYS FOR APPELLANT

Sara M. Donnersbach
Amanda Rasbach Yurechko
Weltman, Weinberg & Reis
323 W. Lakeside Avenue
Suite 200
Cleveland, OH 44113


ATTORNEY FOR APPELLEES

Patrick Dichiro
4141 Rockside Road
Suite 230
Seven Hills, OH 44131




SEAN C. GALLAGHER, J.:

       {¶ 1} Plaintiff-appellant Downtown Properties, Ltd. (“DP”) appeals the judgment

of the Cleveland Municipal Court that vacated a judgment sustaining the garnishment of

bank account funds in favor of DP. For the following reasons, we reverse the decision

of the trial court and remand for further proceedings consistent with this opinion.

       {¶ 2} DP obtained a judgment against Nicolas Haddad d.b.a. Barrister’s Express

and Mary Thomas Haddad d.b.a. Barrister’s Express (“defendants”) in Cuyahoga County

Court of Common Pleas Case No. CV-514954, in the amount of $2,488.34, plus interest

at the then statutory rate of ten percent.    DP transferred the judgment to Cleveland

Municipal Court for execution, and on September 17, 2009, filed a request for
garnishment of bank funds on deposit at Charter One Bank. The bank deposited the

$3,333.28 of principal and interest with the court.

       {¶ 3} Defendants opposed the garnishment.         After conducting a hearing, the

magistrate filed a decision in favor of DP on February 11, 2010. On the same day, the

court’s final order, which adopted the magistrate’s decision and independently sustained

the garnishment, was journalized.     The court’s final entry was attached to the docket

entry noticing the magistrate’s decision.

       {¶ 4} On February 25, 2010, the court released the deposited funds to DP

pursuant to the February 11, 2010 final order. Not until March 1, 2010, did defendants

file their objection to the magistrate’s decision. DP was unaware of the objection. On

October 19, 2010, purportedly based on defendants’ objection, the trial court vacated its

February 11, 2010 final order, dismissed DP’s request for garnishment of funds, and

ordered DP to return the collected funds. DP filed a motion to reconsider that decision

upon which the trial court indicated its intention to set a hearing.       Before the court

scheduled the hearing, DP filed a notice of appeal divesting the trial court of jurisdiction.

 The issue is now ripe for review.

       {¶ 5} DP appeals the trial court’s decision to vacate its final judgment, raising

two assignments of errors. Its first assignment of error provides as follows: “Whether the

court committed reversible error by considering objections to a magistrate’s decision

despite defendants’ failure to adhere to Ohio Civil Rule 53.” DP’s first assignment of

error is sustained.
       {¶ 6} We initially note that DP argues that defendants failed to timely object to

the magistrate’s decision.      We agree with this assertion but are compelled to note that

the trial court adopted the magistrate’s decision and sustained the garnishment on the

same day the magistrate’s decision was filed, further demonstrated by the fact that the

court released the funds on deposit on February 25, 2010, 14 days after entering its final

judgment.     The court’s October 19, 2010 order, therefore, vacated a final order, as

opposed to the parties’ characterization that the trial court merely rejected the

magistrate’s decision.1

       {¶ 7} Turning to the facts of the current appeal, we must address DP’s arguments

in terms of whether the court erred in reversing its final judgment. This observation,

however, does not alter DP’s central argument.           DP challenges the propriety of the trial

court’s decision to act on defendants’ untimely objections to the magistrate’s decision.

       {¶ 8} We review a lower court’s ruling on a motion to vacate under an abuse of

discretion standard.        Gunton Corp. v. Architectural Concepts, Cuyahoga App.

No. 89725, 2008-Ohio-693, ¶ 11. “Abuse of discretion connotes more than an error of

law or of judgment; it implies an unreasonable, arbitrary or unconscionable attitude on the




       1
            Part of the confusion may stem from the fact that the trial court did not separately docket
its final journal entry. We note that it may be better practice to create a separate docket entry to
reflect the journalization of the final judgment entry. When reviewing the docket and file, the final
entry is then readily apparent. The procedural posture in this case demonstrates the confusing nature
of a single docket entry, which only refers to a magistrate’s decision, covering both the magistrate’s
decision and the final entry.
part of the court.” (Citations and quotations omitted.) Landis v. Grange Mut. Ins. Co.,

82 Ohio St.3d 339, 342, 1998-Ohio-387, 695 N.E.2d 1140.

       {¶ 9} A brief review of the procedural history of this case is warranted.    DP filed

for garnishment of bank funds to satisfy its judgment against N. Haddad. Defendants

opposed the garnishment, and the matter was referred to a magistrate pursuant to Civ.R.

53.   After hearing the matter, the magistrate filed her decision, immediately adopted by

the court pursuant to Civ.R. 53(D)(4)(e)(I), which states that “[t]he court may enter a

judgment * * * during the fourteen days permitted by Civ.R. 53(D)(3)(b)(I) for the filing

of objections to a magistrate’s decision * * *. If the court enters a judgment during the

fourteen days * * *, the timely filing of objections * * * shall operate as an automatic stay

of execution of the judgment until the court disposes of those objections and vacates,

modifies, or adheres to the judgment previously entered.”

       {¶ 10} Defendants did not timely file their objections. The final entry was

journalized on February 11, 2010, and attached to the docket entry reflecting the

magistrate’s decision.    After 14 days, DP was authorized to execute on the final

judgment, and the court dispersed the funds on deposit to the meritorious plaintiff.

Civ.R. 53(D)(4)(e)(I).   On March 1, 2010, the date defendants filed their objection, the

defendants needed to address the final judgment. Instead, they filed, without leave, their

objections to the magistrate’s decision “instanter,” a decision already adopted by the trial

court. We note that buried within the body of defendants’ objections, the defendants

requested leave to file the objections.
       {¶ 11} The trial court then reviewed the merits of the defendants’ objections,

sustained them, vacated the February 11, 2010 final entry, and dismissed DP’s motion for

garnishment. DP challenges this decision on the basis that the defendants’ objections

were untimely and DP had no notice that the court intended to rule on the objections.

Normally, the court may adopt or reject a magistrate’s decision regardless of whether

objections were filed.    Civ.R. 53(D)(4)(b).   In this case, however, the court adopted the

magistrate’s decision and entered a final judgment within the 14-day period.        We agree

with DP that the untimely filing of defendants’ objections is therefore dispositive. The

objections, being untimely, were moot in light of the fact that the court entered its final

judgment. See Civ.R. 53(D)(3)(b)(I). Civil Rule 53 does not authorize objections after

the expiration of the 14 days without leave. Civ.R. 53(D)(5). The defendants’ only

recourse 14 days or more after the final judgment in this case would have been to seek to

vacate that final judgment.

       {¶ 12} We acknowledge the general maxim that “[a]n appellate court shall affirm a

trial court’s judgment that is legally correct on other grounds, that is, one that achieves the

right result for the wrong reason, because such error is not prejudicial.” Gunton Corp.,

2008-Ohio-693, at ¶ 11, citing Reynolds v. Budzik (1999), 134 Ohio App.3d 844, 732

N.E.2d 485, at fn. 3. Although defendants captioned their filing as objections to the

magistrate’s decision, the trial court need not rely on the caption in determining the relief

sought. Courts have discretion to review the body of the motion in making such a

determination.      See    State   v.   Simpson,    Guernsey     App.    No.    04CA000032,
2005-Ohio-6768, ¶ 14. In this case, however, the defendants only included arguments

challenging the magistrate’s decision, essentially readdressing the issues decided by the

trial court’s final order.   Moreover, there is no indication from the record that the trial

court treated the late-filed objections as anything other than objections to the magistrate’s

decision.   To the contrary, the court’s action in sustaining the objections and then

dismissing the action altogether indicates the court treated the objections as objections —

a motion to vacate would have only addressed the final judgment entry, not the

substantive issues underlying the case.

       {¶ 13} We also note that generally, courts may not dismiss claims without

providing the parties notice of its intent to do so. See Preferred Capital, Inc. v. Check

Mate Priority Servs., Cuyahoga App. No. 89894, 2008-Ohio-2657, ¶ 19. DP lacked

notice that the court considered deeming the objections a motion to vacate, or that the

court granted the motion for leave to file the untimely objection prior to its ruling. Such

omission prejudiced DP and deprived it of the opportunity to protect its final judgment.

       {¶ 14} For the foregoing reasons, DP’s first assignment of error is sustained and

fully dispositive of the appeal. DP’s second assignment of error is therefore moot.2

We reverse the October 19, 2010 decision of the trial court, and remand the case for the

limited purpose of reinstating the February 11, 2010 final judgment.                    We again

acknowledge that the trial court was in the process of addressing the issues presented

       2
             Defendants’ second assignment of error provides as follows: “Whether the court
committed reversible error by overturning the magistrate’s decision where defendants lacked standing
to raise the only defense presented and lacked evidence to support the claim.”
within the current appeal prior to the notice of appeal being filed.   Nonetheless, the trial

court erred by vacating a final judgment based on an untimely objection to a magistrate’s

decision filed after the court issued a final judgment.

       Reversed and remanded.

       It is ordered that appellant recover from appellees costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the municipal

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

MARY J. BOYLE, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR